DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 7/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent #’s 9,364,610, 9,364,611, 10,905,827, 8,496,619, 10,357,609 have all been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant did amend claim 34, however, Claim 34 has been amended to recite “a ram assembly including wherein the ram, the ram assembly is configured to engage the container support to lock-out the injector after an injection wherein the ram is configured to engage the container support to lock-out the injector after an injection” – the examiner notes that the underlined and strikethrough portions of this claim do not indicate all of the changes that were made. It is believed that the applicant may have intended not to include the wording of “wherein the ram is configured to engage the container support to lock-out the injector after an injection”. Is was noted in the previous office action that while the originally filed specification provided support for the ram assembly being configured to engage the container support to lock-out the injector after an injection, the originally filed specification does not provide support for the ram specifically being configured to do so. Because the noted language is still present, the rejection will be maintained until it is removed.
Claim 35 recites how “wherein proximal movement of the user-operable firing-initiation member is blocked by the ram when the injector is locked-out”. The originally filed specification provides support for the ram assembly blocking proximal movement of the user-operable firing-initiation member when the injector is locked-out (see instant para [0020]), however does not appear to provide support specifically for the ram blocking proximal movement of the user-operable firing-initiation member when the injector is locked-out.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 has been amended to recite “a ram assembly including , the ram assembly 
Claim 43, a new claim, recites “a firing condition” in line 2. This unclear because claim 23 already introduced “a firing condition”. It will be assumed that claim 43 intended to refer to the same firing condition of claim 23.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 23-27, 32, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lesch (US 2008/0154200 A1, cited previously).
As to claim 23, Lesch discloses an injector (10; Figs. 1-5), comprising: an injector housing (12); a medicament container (18; see Fig. 3) including a medicament container proximal end (34) and The needle guard 66 is shown in FIGS. 1 and 2 in a protecting position” and then later discusses how “The guard 66 is preferably resiliently biased distally towards the protecting position by compression coil spring 72” (para 0037). Lesch also discloses how “The prefilled syringe 18 preferably remains is a substantially stationary within the housing 12, and is preferably substantially fixed thereto” (para 0038). Therefore, the examiner is interpreting Fig. 2 to represent the relative positions of the needle guard 66 and syringe 18 in a position after the injector has expelled medicament – see annotated Fig. 2 below).

    PNG
    media_image1.png
    596
    829
    media_image1.png
    Greyscale


As to claim 24, Lesch discloses the injector of claim 23, and further wherein the skin-contacting member includes a needle guard (66) that is retractable and is configured to expose a needle connected to the medicament container upon the proximal movement of the skin-contacting member (Fig. 5, para 0035-0037, 0039).
As to claim 25, Lesch discloses the injector of claim 23, further comprising: a needle (24) in fluid communication with the medicament container for injecting the medicament expelled therefrom during firing (para 0025, 0026).
As to claim 26, Lesch discloses the injector of claim 25, and further wherein the energy source and the needle are configured for injecting the medicament through the needle (para 0025, 0026).
As to claim 27, Lesch discloses the injector of claim 23, and further wherein the energy source is configured to pressurize the medicament to between about 90 p.s.i. and about 500 p.s.i. to inject the medicament (see para 0008 of Lesch: “an energy source is configured to bias the plunger with a force selected to produce an injecting pressure in the medicament in the fluid chamber of between about 80 and 1000 p.s.i”).
As to claim 32, Lesch discloses the injector of claim 23, wherein the ram is of unitary construction (see Fig. 2).
As to claim 42, Lesch discloses the injector of claim 23, wherein the medicament container is fixed relative to housing (see para 0025, 0038).
As to claim 43, Lesch discloses the injector of claim 23, and further wherein the user-operable firing-initiation member engages and moves the trigger member from the pre-firing condition to a firing condition (see Fig. 2, para 0036).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch.
As to claim 28, Lesch discloses the injector of claim 25 as described above. 
Lesch does not expressly recite wherein the energy source and needle are configured for injecting the medicament at an average velocity of at least about 1,000 cm/sec within the needle, however Lesch does teach varying the injection rate based on needle size and injection location (see paragraphs 0046-0048 of Lesch).
It would have been obvious to one having ordinary skill in the art to configure Lesch such that the energy source and needle are configured for injecting the medicament at an average velocity of at least about 1,000 cm/sec within the needle (or any of a variety of other velocities) based off the teachings of Lesch depending on the particular parameters of the procedure being performed such as injection .

Claims 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch in view of Young et al. (US 2008/0051715 A1, cited previously and hereinafter 'Young').
As to claim 30, Lesch discloses the injector of claim 23 as described above, but is silent to an end cap, said end cap comprising a ram holding member that axially retains the ram in a proximal position against action of the energy source in the pre-firing condition, the retaining portion retaining the trigger engagement member engaged and held against firing by the ram holding member.
Young discloses an end cap (release pin 120), said end cap comprising a ram holding member (downwardly extending pin 125) that axially retains the ram (430) in a proximal position against action of the energy source in the pre-firing condition, the retaining portion retaining the trigger engagement member (arrowhead 434a and/or 434b) engaged and held against firing by the ram holding member (see at least Fig. 23, para 0079, 0088).
It would have been obvious to one having ordinary skill in the art to modify Lesch in view of Young such that Lesch includes an end cap, said end cap comprising a ram holding member that axially retains the ram in a proximal position against action of the energy source in the pre-firing condition, the retaining portion retaining the trigger engagement member engaged and held against firing by the ram holding member. One would have been motivated to do so prevents inadvertent use or activation of the injector (see para 0080 of Young).

As to claim 31, Lesch in view of Young teaches the injector of claim 30 as described above. While Lesch does not expressly recite the limitations of claim 31, Young further teaches wherein in the firing condition, the ram is disengaged from the retaining portion, and the energy source overcomes an .

Claims 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch in view of Julian et al. (US 2010/0160894 A1, hereafter 'Julian').
As to claim 36, Lesch disclose the injector of claim 23 as described above, but is silent to wherein a pre-firing color gamut is visible from an exterior of the injector in the pre-firing condition, the injector further comprising: an indicator having an indicator color that is absent from the pre-firing color gamut, which color is hidden from view within the injector housing in the pre-fired condition, wherein in the fired condition, the indicator color is visible from the exterior of the injector for indicating the fired condition.
Julian discloses a pre-firing color gamut (colors of window 130 and/or contents of syringe visible therethrough) is visible from an exterior of the injector in the pre-firing condition (see Figs. 1-2 & para 0139), the injector further comprising: an indicator (190) having an indicator color (“The color indicator can be, for example, a yellow color indicator“ – see para 0073) that is absent from the pre-firing color gamut, which color is hidden from view within the injector housing in the pre-fired condition (see para 0162), wherein in the fired condition, the indicator color is visible from the exterior of the injector for indicating the fired condition (see para 0162, 0171).
It would have been obvious to one having ordinary skill in the art to modify Lesch to include a pre-firing color gamut is visible from an exterior of the injector in the pre-firing condition, the injector further comprising: an indicator having an indicator color that is absent from the pre-firing color gamut, which color is hidden from view within the injector housing in the pre-fired condition, wherein in the fired condition, the indicator color is visible from the exterior of the injector for indicating the fired condition. One would have been motivated to do so in order to provide a clear indication to a user that an injection has been completed (see para 0162, 0171 of Julian).

Regarding claim 37, Lesch in view of Julian teaches the injector of claim 36 as described above. Lesch is silent regarding wherein the ram assembly includes the indicator, however Julien teaches wherein the ram assembly (700) includes the indicator (190; see Fig. 10, para 0162 of Julian). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ram assembly of Lesch in view of Julian to incorporate the teachings of Julian to incorporate including the indicator in order to indicate completion of the injection (Paragraphs 0162, 0171, Julian).
Regarding claim 38, Lesch in view of Julian teaches the injector of claim 37 as described above. Lesch is silent regarding wherein the ram assembly entirely occludes the window after the injector has been fired. However Julian teaches wherein the ram assembly entirely occludes the window after the injector has been fired (see para 0171 of Julian; 190 fills 130 after injection). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injector of Lesch in view of Julien to incorporate the teachings of Julian to incorporate wherein the ram assembly entirely occludes the window after the injector has been fired in order to indicate completion of the injection (see para 0162, 0171 of Julian).

Claims 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch in view of Glowm (online non-patent literature published 12/4/2010 and cited previously).
As to claims 39-41, Lesch discloses the injector of claim 23 as described above.
Lesch is silent on wherein the medicament comprises an androgen, wherein the androgen includes testosterone or a derivative or ester thereof, and wherein the androgen includes testosterone cypionate.
Glowm, an online article discloses how androgens, including testosterone enanthate and testosterone cypionate can be injected (page 1) to treat conditions related to low testosterone including hypogonadism (pages 1-3).
.

Allowable Subject Matter
Claims 29 and 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 29, while Lesch discloses the injector of claim 23 as described above, Lesch is silent to wherein the skin-contacting member comprises a first cam, and the trigger member comprises a second cam, the first cam being operatively associated with the second cam so as to cause axial rotation of the trigger member from the pre-firing condition to the firing condition upon proximal movement of the skin-contacting member with respect to the injector housing in combination with the limitations of claim 23, and no reference was found that would have made it obvious to one having ordinary skill in the art, before the effective filing date, to modify Lesch to satisfy these limitations.
As to claim 33, while Lesch in view of Young makes obvious to limitations of claim 30 as described above, Lesch and Young are silent to wherein the ram holding member includes a projection that includes a bulge and a groove engaged with the trigger engagement member, and the retaining portion retains the engagement of the trigger engagement member with the bulge and groove in the pre-firing condition, and no reference was found that would have made it obvious to one having ordinary skill in the art, before the effective filing date, to modify Lesch/Young to satisfy these limitations.

Double Patenting
	The previous double patenting rejections have all been obviated by the applicant’s filing of Terminal Disclaimers on 7/12/21.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.